*407The appeal and cross appeal are from a limited order “remanding the matter for Respondents to conduct a thorough and proper investigation” (see Flinker v State Div. of Human Rights, 123 AD2d 578 [1st Dept 1986]). The parties inform this Court that such investigation has now been concluded and that Supreme Court has indicated its satisfaction that respondents have complied with the order appealed from. Since Supreme Court has yet to dispose of the matter on the merits, it would be premature to address the propriety of respondent’s dismissal of petitioner from his probationary position as interim acting assistant principal, and there is nothing for this Court to review. Concur — Tom, J.R, Friedman, Acosta, Moskowitz and Gische, JJ.